Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

Regarding claims 1, 8, and 9, the closest related prior art is JP 2008-59161 which teaches an image forming apparatus comprising a sensor control apparatus, a container configured to receive a sheet, an image forming unit configured to form an image on the sheet, a conveyor configured to convey the sheet from the container to the image forming unit through a conveyance path, the sensor control apparatus including a controller, a plurality of sensors connected to the controller, the plurality of sensors each including a detector configured to perform a detection operation based on a first voltage applied from the controller.
The prior art of record fails to teach or suggest a plurality of sensors connected in series to the controller, the plurality of sensors each including: a first switch provided on a first path for applying a voltage, which extends from the controller to the detector; a second switch provided on a second path for supplying the voltage applied from the controller to one of the plurality of sensors in a subsequent stage; a third switch provided on a third path for outputting a detection result obtained by the detector, which extends to the controller; and a diagnosis unit configured to perform a failure diagnosis of the detector, and the diagnosis unit being configured to bring, in a case where it is diagnosed that a failure has occurred in the detector, the third switch into a cutoff state, to thereby electrically isolate the sensor from the series connection, in combination with all other limitations of claims 1, 8, and 10, respectively.
Claims 2-7 and 10 are allowed through a dependence on one of allowed claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868